SUMMARY ORDER
UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of the district court be, and it hereby is, affirmed.
The plaintiff appeals from the district court’s entry of summary judgment against her on her claim of pregnancy discrimination under Title VII of the Civil Rights Act of 1964. Upon our de novo review of the record, see Bluestein & Sander v. Chicago Ins. Co., 276 F.3d 119, 121 (2d Cir.2002), we agree with the court’s conclusion that the plaintiff failed to create a triable issue of fact regarding the defendant’s motive in dismissing her shortly after she announced her pregnancy.
Because the defendant has proffered a non-discriminatory reason for terminating the plaintiff — professional inadequacy — it is entitled to summary judgment unless the plaintiff can “point to evidence that reasonably supports a finding of prohibited discrimination.” James v. New York Racing Assoc., 233 F.3d 149, 154 (2d Cir.2000). The evidence submitted by the plaintiff, that she suffered an adverse employment action after her announcement of pregnancy and that her supervisor was also pregnant when the plaintiff was terminated, is insufficient to support a jury finding in her favor, particularly in light of the evidence proffered by the defendant as to the causes and course of her dismissal.
For the foregoing reasons, the judgment of the district court is hereby AFFIRMED.